Citation Nr: 0708030	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-35 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
lumbar strain. 

2.  Entitlement to an initial (compensable) evaluation for 
right knee disability. 

3.  Entitlement to an initial (compensable) evaluation for 
residuals of a fracture of the middle finger of the right 
hand. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for trochanteric bursitis soft the right hip.  

5.  Entitlement to an initial (compensable) evaluation for 
cubital tunnel syndrome of the right elbow. 

6.  Entitlement to an initial (compensable) evaluation for 
cubital tunnel syndrome of the left elbow. 

7.  Entitlement to an initial evaluation in excess of 10 
percent for cluster headaches. 

8.  Entitlement to an initial (compensable) evaluation for 
psedudofolliculits barbae (PSB). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO granted service 
connection for trochanteric bursitis of the right hip and a 
10 percent disability evaluation was assigned, effective 
March 1, 2003.  Service connection was also granted for a 
fracture of the middle finger of the right hand, cluster 
headaches, lumbar strain, medial meniscectomy of the right 
knee, pseudofolliculitis barbae, cubital tunnel syndrome of 
the left elbow, and cubital tunnel syndrome of the right 
elbow.  Zero percent disability ratings were assigned to 
these disabilities, effective March 1, 2003.  The veteran 
expressed disagreement with the evaluations.

The RO also granted service connection for tinnitus and a 10 
percent rating was assigned.  Service connection for a left 
knee disability and sinusitis was denied.  The veteran did 
not appeal these determinations.  In his written presentation 
to the Board in January 2007, the veteran's representative 
listed the issues on appeal as including entitlement to an 
increased rating for tinnitus.  This issue is referred to the 
RO for adjudication.

By an October 2006 rating action, the RO raised the initial 
evaluation for cluster headaches to 10 percent, effective 
March 1, 2003.  Because higher evaluations are available for 
cluster headaches, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the veteran's 
lumbosacral strain has been subjective complaints of pain at 
the extremes of motion without objective evidence of pain or 
other functional impairment, limitation of motion, or 
neurologic deficits.

2.  Throughout the entire appeal period, the veteran's right 
knee has demonstrated normal extension and flexion without 
additional limitation due to functional factors, or 
instability or subluxation; a meniscectomy with symptoms has 
been demonstrated.

3.  The veteran is right hand dominant. 

4.  Throughout the entire appeal period, the service-
connected residuals of a fracture of the right middle finger 
are asymptomatic with no limitation of motion, weakness, 
fatigability, incoordination, or pain on use; the disability 
does not produce loss of function of the veteran's right 
hand.

5.  Throughout the entire appeal period, bursitis of the 
right hip is manifested by noncompensable limitation of 
motion; and subjective complaints of pain with prolonged 
walking.

6.  Throughout the entire appeal period, the veteran's 
service-connected cubital tunnel syndrome, right elbow has 
been manifested by less than mild incomplete paralysis of the 
ulnar nerves.

7.  Throughout the entire appeal period, the veteran's 
service-connected cubital tunnel syndrome, left elbow has 
been manifested by mild numbness without objective neurologic 
impairment.

8.  Throughout the entire appeal period, the service-
connected cluster headaches have been manifested by frequent 
prostrating attacks that are not prolonged and do not cause 
economic inadaptability.

9.  Throughout the entire appeal period, the service-
connected PSB has covered an area less than 5 percent of his 
entire body and has not necessitated systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) rating for the 
veteran's lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5295 (2003), 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for an initial 10 percent rating for the 
veteran's right knee disability have been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§  3.321(b)(1), 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5259 (2006).  

3.  The schedular criteria for an initial compensable 
evaluation for residuals of a fracture of the right index 
finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5229 (2006).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for right hip trochanteric bursitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.321 (b)(1), 4.7, 4.71a, Diagnostic Codes 5019, 
5250, 5251, 5252, 5253 (2006).

5.  The criteria for an initial (compensable) evaluation for 
cubital tunnel syndrome, right elbow have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.124a, Diagnostic Code 8516 (2006).

6.  The criteria for an initial 10 percent evaluation for 
cubital tunnel syndrome, left elbow have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8516.

7.  The criteria for an initial 30 percent rating for cluster 
headaches have been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.20, 4.124a, Diagnostic 
Code 8199-8100 (2006).

8.  The criteria for an initial (compensable) evaluation for 
PSB have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7806, 
7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

This appeal involves initial evaluations following the grants 
of service connection.  The United States Court of Appeals 
for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated, and further 
VCAA notice is not required.  Dingess v. Nicholson, 19 Vet. 
App. 473, 490-1 (2006).  

The RO did provide VCAA notice in an April 2005 letter.  The 
letter provided notice of the evidence necessary to 
substantiate his initial evaluation claims on appeal.  The 
letter also advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain, and told him to submit relevant evidence 
in his possession.  Any deficiencies in this notice were 
nonprejudicial because the notice was not required.

Regarding VA's duty to assist the veteran with his initial 
evaluation claims all pertinent and identified records have 
been obtained.  He has also been afforded necessary VA 
examinations.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the initial evaluation claims on appeal.

III.  Initial Evaluation Claim

General laws and regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2006).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999).

Musculoskeletal system considerations

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or mal-aligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. 38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Id.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

III.  Analysis

A.  Orthopedic Disabilities

1.  Lumbar Spine Disability

By a January 2003 rating action, and in view of service 
medical records reflecting treatment for low back strain, the 
RO granted service connection for lumbar strain and assigned 
an initial noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  68 Fed. 
Reg. 51,454 (August 27, 2003).  He was notified of these new 
criteria in an October 2003 and October 2006 statement and 
supplemental statement of the cases.  

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code 5295 provided a noncompensable evaluation for 
lumbosacral strain if the disability was manifested by slight 
subjective symptoms only.  A 10 percent evaluation was 
provided if the disorder was manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation was warranted.  A 
40 percent evaluation was warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain is to be evaluated under the general rating formula 
for rating diseases and injuries of the spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237.  Intervertebral disc syndrome 
will be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes (outlined above), whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

Under the new general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply: 

A 10 percent evaluation will be assigned where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  Id

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  Id.

Notes set out after the diagnostic criteria, provide the 
following:  (1) associated objective neurologic abnormalities 
are to be rated separately under an appropriate diagnostic 
code; (2) for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  Id.

The normal combined range of motion of the thoracolumbar 
spine is to 140 degrees; (3) in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation; and, (4) 
each range of motion should be rounded to the nearest five 
degrees.  Id.

The veteran had full range of motion of the lumbar spine upon 
clinical evaluation by VA in November 2002 (veteran was 
reported to have had full flexion) and March 2006, a 
compensable evaluation under Diagnostic Code 5292 (2003) is 
not warranted.  Further, if Diagnostic Code 5295 (2003) for 
lumbosacral strain is used, the post-service medical evidence 
does not show symptoms required for a 10 percent rating under 
that code, i.e., characteristic pain on motion.  

On evaluation by VA in March 2006, the veteran complained of 
constant pain in the left thoracic region around the lower 
aspect of the let scapula with occasional pain in the lumbar 
region, the examiner specifically indicated that there was 
subjective pain on the extremes of motion, but no objective 
evidence of pain on motion of the lumbar spine.  Thus, the 
evidence shows subjective complaints only, and these are not 
reported during most of the range of motion.  They are, 
accordingly, deemed mild.  Because objective evidence of pain 
has not been shown, there is no showing of characteristic 
pain on motion, as would be needed for a compensable 
evaluation under Diagnostic Code 5295 (2003).  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (requiring objective manifestations of 
pain in order for it to serve as the basis for an 
evaluation).

Additionally, as there is no evidence of a spinal fracture or 
ankylosis of the lumbar spine, there is no basis for an 
initial (compensable) evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, and 5289 (2003).

In addition, an initial compensable rating under Diagnostic 
Code 5237 (2006) (effective from September 26, 2003) is also 
not warranted.  In this regard, the clinical evidence 
reflects that the veteran had full range of motion of the 
lumbar spine without objective evidence of pain or spasms 
(see November 2002 and March 2006 VA examination reports).  
As just discussed, the subjective report of pain on the 
extremes of motion could not serve as the basis for a higher 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran has not been found to have intervertebral disc 
disease of the lumbosacral spine.  Indeed, the veteran denied 
any radiation, paresthesias or weakness in the legs during a 
March 2006 VA fee basis examination and the finding that the 
spine was normal, belies a conclusion that there was 
intervertebral disc disease.  Thus, an evaluation on the 
basis of intervertebral disc syndrome is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Diagnostic Code 
5243 (2006).

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable evaluation for the 
service-connected low back disability at any time since the 
effective date of service connection.

2.  Right Knee Disability

The RO granted service connection for medial meniscectomy of 
the right knee, and initially assigned an evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  The 
disability has most recently been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  The RO considered service 
medical records reflecting that the veteran underwent an 
arthroscopic medical meniscectomy in August 1991.  X-rays of 
the right knee, performed in November 2001, were interpreted 
as showing mild degenerative changes.  A December 2001 
magnetic resonance imaging scan of the right knee showed 
findings that were consistent with a tear of the posterior 
horn of the medical meniscus.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated as degenerative arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved. 

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint group or minor joint group affected by limitation 
of motion.  In the absence of limitation of motion, a 20 
percent evaluation is provided where there is X-ray evidence 
of involvement of two or more major joints, or two of more 
minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is provided where 
there is X-ray evidence of involvement of two or more major 
joints, or two of more minor joint groups without 
exacerbations.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257 (for subluxation and 
instability).  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
The general counsel subsequently clarified that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Schedule provides for ratings of 10, 20, or 30 percent 
when there is limitation of the flexion of the leg to 45, 30, 
or 15 degrees, respectively, and for ratings of 10, 20, 30, 
40, or 50 percent for limitation of the extension of the leg 
to 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 
4.71a, Part 4, Diagnostic Codes 5260, 5261.

Diagnostic Code 5257 provides a 10 percent rating for slight, 
recurrent subluxation or lateral instability of the knees.  
38 C.F.R. § 4.71a, Part 4, DC 5257. Recurrent subluxation or 
lateral instability that is moderate or severe warrants 
higher ratings of 20 or 30 percent, respectively.

Impairment of the tibia and fibula manifested by malunion, 
with slight knee or ankle disability, would warrant a 10 
percent rating.  If manifested by malunion, with moderate 
knee or ankle disability, it would warrant a 20 percent 
rating, and, if manifested by malunion, with marked knee or 
ankle disability, it would warrant a 30 percent rating.  If 
the impairment is manifested by nonunion of the tibia and 
fibula, and there is loose motion, requiring brace, a maximum 
rating of 40 percent would be warranted.  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5262.

The medical evidence has not demonstrated compensable 
limitation of flexion or extension, thus, a compensable 
initial evaluation Diagnostic Code 5260 or 5261 is not 
warranted.  

In this regard, when examined by VA in November 2002, range 
of motion of the right knee was zero to 115 degrees.  In 
March 2006, the veteran's right knee demonstrated full range 
of motion (see, March 2006 VA examination).  In addition, the 
medical evidence has not demonstrated functional impairment 
so as to warrant a compensable evaluation on the basis of the 
DeLuca factors.  In this regard, and as noted above, there 
was full range of motion of the right knee with no evidence 
of pain or crepitus.  (see March 2006 VA examination).  

In the absence of any pain on motion weakness, 
incoordination, or pain on use of the veteran's right knee, 
there is thus no basis to assign a compensable rating for the 
service-connected right  knee disability under 38 C.F.R. §§ 
4.40, 4.45, 4.59 or under the holding in DeLuca, supra.

In addition, the November 2002 and March 2006 VA examination 
report reflects that the right medial and lateral collateral 
ligaments were intact and stable in all planes, respectively.  
Thus, as there is no medical evidence any subluxation or 
instability in the right knee, an initial compensable 
evaluation under Diagnostic Code 5257 is also not warranted.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his right knee scars.  Esteban 
v. Brown, 6 Vet. App. 259 (1994). However, as the scars have 
been described as "barely discernible" upon evaluation by 
VA in November 2002, and have not been found to exceed 144 
square inches, or to have been deep or to have caused limited 
motion and to have exceeded 6 square inches, separate 
compensable evaluations are not warranted.  38 C.F.R. § 4.118 
(2006).

Diagnostic Code 5259, provides for a 10 percent rating when 
there is removal of the semilunar cartilage that is 
symptomatic.  The VA examination in November 2002 and service 
medical records show that the veteran underwent meniscectomy 
with removal of approximately 70 percent of the medial 
meniscus.  He has reported right knee pain on exertion.  The 
terms semilunar cartilage and meniscus are synonymous.  
Dorland's Medical Dictionary (26th ed 1981), p. 225.  Because 
the veteran has had removal of semilunar cartilage and is 
symptomatic, a 10 percent rating is warranted under 
Diagnostic Code 5259.  That is the maximum rating under that 
diagnostic code.

A 20 percent rating is provided for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  The record does not disclose any evidence of locking 
or effusion.  Therefore, a higher rating is not available 
under that code.

The veteran's disability has been present at its current 
level since the effective date of service connection.  Hence 
a 10 percent rating is granted from that date.

3.  Right Middle Finger

By a January 2003 rating action, the RO granted service 
connection for residuals of a fracture of the right middle 
finger, and assigned an initial noncompensable evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2002).  
The RO based their determination, in part, on service medical 
records reflecting that in March 1988, the veteran received 
treatment for a hyperextension injury of the middle finger of 
the right hand.  At that time, X-rays of the right hand 
showed a tuft fracture at the terminal phalanx with no 
obvious displacement.  The veteran was issued a splint and 
the fracture healed.   

Under the criteria for Diagnostic Code 5229, index or long 
finger, limitation of motion, a 10 percent evaluation is 
provided for limitation of motion, with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, whether it affects the minor or the major hand.  A 
noncompensable evaluation is provided where there is 
limitation of motion, with a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and extension is limited by no more than 30 degrees, whether 
it affects the minor or the major hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2006).

The record does not demonstrate that the veteran's right 
middle finger disability prevents him from bringing the tip 
of the right middle finger to within two inches of the 
proximal transverse crease of the palm.  To that end, a March 
2006 VA examination report reflects that the veteran was able 
to touch the fingertip [of the right middle finger] to the 
transverse crease of the palm, without any apparent pain.  He 
had complete range of motion of the middle finger with 
metatarsalphalangeal joint motion to 90 degrees, proximal 
interphalangeal joint motion to 100 degrees and distal 
interphalangeal joint motion to 75 degrees, all without pain 
or crepitus.  In view of the foregoing, an initial 
compensable evaluation is not warranted for the service-
connected residuals of a fracture of the right middle finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5229. 

Furthermore, there is no competent medical evidence of record 
of a diagnosis of arthritis of the veteran's right index 
finger (see, March 2006 X-ray of the right hand, reflecting 
that joint spaces of the right hand were preserved).  There 
were also no medical findings of weakness, incoordination, or 
pain on use of the veteran's right index finger.  There is 
thus no basis to assign a compensable rating for residuals of 
a fracture of the right index finger under 38 C.F.R. §§ 4.40, 
4.45, 4.59 or under the holding in DeLuca, supra.

For these reasons, entitlement to a compensable evaluation 
for residuals of a fracture of the right middle finger is not 
established.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5229 (2006); DeLuca, supra.

4.  Right Hip Trochanteric Bursitis

The RO granted service connection for trochanteric bursitis 
of the right hip and assigned the initial 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5019 (2006).  The RO based their decision, in part, on 
service medical records, reflecting that in November 2001, 
the veteran was seen for left hip pain.  An assessment of 
trochanteric bursitis was entered.  In October 2002, the 
veteran was sent for a physical therapy consult because of 
persistent complaints of pain and a limp, which an examiner 
determined was secondary to his knee condition.  
As noted above, the RO has rated the veteran's right hip 
trochanteric bursitis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  Under this diagnostic code, the affected part is 
rated based on limitation of motion.  Limitation of motion of 
the hip is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5250-5253 (2006).

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a maximum evaluation of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006). 

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where limitation is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2006).  

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of adduction to the 
point at which cannot cross legs, a 10 percent evaluation is 
also contemplated. Assignment of a 20 percent evaluation, the 
highest available rating under Diagnostic Code 5253, is 
warranted where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2006).  

As the veteran is already in receipt of a 10 percent 
evaluation for trochantric bursitis of the right hip, 
Diagnostic Code 5251 does not provide a rating in excess of 
10 percent.  A 20 percent rating or higher is also not 
warranted under Diagnostic Code 5252, because there is no 
evidence of flexion of the thigh being limited to 30 degrees 
or more.  In this regard, when examined by VA in November 
2002 and March 2006, the veteran had full range of motion of 
the right hip, and flexion to 120 degrees, respectively.  
Further, there is no medical evidence of limitation of 
abduction of motion lost beyond 10 degrees to warrant a 20 
percent rating under Diagnostic Code 5253.  The March 2006 VA 
examination report indicated that the veteran had abduction 
of 45 degrees.  Finally, Diagnostic Code 5250 is not 
applicable because there is no evidence of ankylosis of the 
right hip.  

The Board acknowledges that the veteran reported having right 
hip pain that increased with weightbearing and prolonged 
walking (see, March 2006 VA examination report) and thus, 
recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra.  However, a higher compensation is not 
warranted under these provisions because examiners found no 
evidence of pain or other functional factors on motion.  
Absent objective evidence of additional functional loss due 
to pain, weakness, fatigue, incoordination, or flare ups, 
DeLuca does not provide a route to a rating in excess of the 
current 10 percent.  In this regard, upon examination by VA 
in March 2006, there was no evidence of pain on range of 
motion of the right hip or flare ups.  The VA examiner 
specifically indicated that there was no evidence of any 
fatigue, weakness or lack of endurance following repetitive 
use (see, March 2006 VA examination report).

Therefore, a preponderance of the evidence is against an 
initial rating in excess of 10 percent for right hip 
trochanteric bursitis.

B.  Neurological Disabilities

1.  Cubital Tunnel Syndrome, right and left elbows

The RO granted service connection for cubital tunnel syndrome 
of the right and left elbows and assigned noncompensable 
evaluations pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2006).  The RO based their determination, in part, on 
service medical records, reflecting that in February 1999, 
the veteran was seen for numbness and burning in both 
forearms and elbows.  At that time, nerve conduction studies 
revealed moderate to severe compromise of the ulnar nerve 
across the elbow.  In August 1999 and June 2000, the veteran 
underwent two surgical procedures to alleviate his symptoms 
with only moderate success.  X-rays of the elbows, performed 
in March 2002, were normal.  

Diagnostic Code 8516 rates paralysis of the ulnar nerve and 
provides evaluations of 10, 20, and 30 percent for incomplete 
paralysis in the minor extremity which is mild, moderate, and 
severe, respectively; and 10, 30, and 40 percent evaluations 
for those levels of disability in the major extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.

"Incomplete paralysis" means a degree of loss or impaired 
function substantially less than the type of picture for 
complete paralysis.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most moderate, level 
of sensory involvement.  38 C.F.R. § 4.124a.

The veteran had some residuals ulnar hyperthesia upon 
evaluation by VA in November 2002, this same examination 
report also revealed normal motor function in the right and 
left hands.  The March 2006 VA examiner noted that the 
veteran had some mild residual numbness on the left, but 
reported no neurologic impairment on the right.  The veteran 
reportedly retained the ability to perceive light touch and 
discriminate sharp versus dull, despite his complaints of 
numbness in the left forearm and fourth and fifth fingers in 
the ulnar nerve distribution.  He had normal grip strength 
and range of motion of the elbows, bilaterally, (i.e., 
flexion was to 145 degrees, supination was to 85 degrees and 
pronation was to 80 degrees) (see, March 2006 VA examination 
report).  

Thus, the evidence thus does not show incomplete mild 
paralysis of the right side to warrant initial compensable 
evaluation.

The mild numbness on the left approximates the criteria for a 
10 percent rating on the basis of mild incomplete paralysis.  
This level of disability has been present since the effective 
date of service connection.

The Board notes that the X-ray examination performed in 
conjunction with the 2006 examination appeared to show an 
orthopedic disability of the left elbows.  Service connection 
has not been established for such a disability, and it is not 
currently before the Board.

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his right and left elbow scars 
(see, March 2006 VA examination report, reflecting that the 
veteran had well-healed, flat, non-tender, normal-colored 8 
and 6-inch scars on his left and right elbows, respectively, 
that did not interfere with his mobility of the joints).  
Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, as the right and left elbow scars have not been 
found to exceed 144 square inches, or to have been deep, or 
to have caused limited motion and to have exceeded 6 square 
inches, separate compensable evaluations are not warranted.  
38 C.F.R. § 4.118 (2006).

The evidence is in favor of the grant of a 10 percent rating 
for cubital tunnel syndrome on the left, but the 
preponderance of the evidence is against the grant of an 
initial compensable evaluation for that syndrome on the 
right.

2.  Cluster Headaches

The RO granted service connection for cluster headaches and 
assigned an initial noncompensable evaluation pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006), effective 
March 1, 2003.  The RO based their determination, in part, on 
service medical records, reflecting that in September 1990, 
the veteran was diagnosed with cluster headache syndrome.  He 
was treated prophylactically with Verapmil and Cafergot.  A 
May 2000 note reflects that the veteran was found to have had 
good results with the medication.  

By an October 2006 rating action, the RO granted an initial 
10 percent evaluation to the service-connected cluster 
headaches, effective March 1, 2003.  

The veteran's service-connected cluster headaches are 
currently rated by analogy to migraine under 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).  See 38 C.F.R. § 4.20 
(2006) (providing that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006), 
Diagnostic Code 8100, a 50 percent rating is assigned for 
very frequent completely prostrating and prolonged attacks of 
migraine productive of severe economic inadaptability.  A 30 
percent rating is assigned for characteristic prostrating 
attacks of migraine occurring on an average once a month over 
the last several months. Id.  A 10 percent rating is assigned 
for characteristic prostrating attacks of migraine averaging 
one in 2 months over the last several months.  Id.  A 
noncompensable rating is assigned for less frequent attacks 
of migraine.  Id.

When examined by VA in November 2002, the veteran reported 
that he took medications on a regular basis for headaches.  
He stated that he had cluster headaches two to three times a 
day that lasted for several weeks and were associated with 
pain that extended up over the right side of the head to the 
occiput, and was associated with tear in the eye and dripping 
of the right nostril.  The headaches were reported to have 
lasted anywhere from 45 minutes to one hour.  During these 
times, the veteran related that he had to seek a dark space 
until the headaches disappeared.  The VA examiner diagnosed 
the veteran as having cluster headache syndrome, currently 
under treatment.  

VA outpatient reports, dated from September 2004 to August 
2005, include a September 2004 neurology consult report, 
reflecting that the veteran complained of having up to three 
headaches a day that started as right eye "pressure" 
followed by right-sided intense headaches with associated 
tearing and redness of the right eye.  The veteran also 
described having increased mucous down his throat with the 
need to regurgitate it back up.  The veteran also admitted to 
having some mild photo/phonphobia.  He related that the 
headaches lasted forty-five to ninety minutes and occurred 
anytime of the day or night.  When seen in the neurology 
clinic one month later, the veteran stated that his headaches 
had decreased in frequency, i.e., they occurred only once a 
day.  In fact, he indicated that sometimes he was headache 
free.  He stated that he had good compliance with his 
medications, one of which decreased the length of his 
headaches.  

An August 2005 VA outpatient report reflects that the 
veteran's headaches had improved, i.e., he only experienced 
one daily headache that lasted 30-60 minutes and was less 
intense.  It was also noted that the medication, Zomig, had 
decreased the length of the veteran's headaches.  

Upon evaluation by VA in March 2006, the veteran reported 
that his headaches occurred two to three times a week, lasted 
30-60 minutes and were relieved with medication.  During the 
headaches, he had to lie down and rest, which hastened his 
recovery.  He reported that he had not worked since retiring 
from military service, and while in the service, he did not 
miss any work due to headaches.  The examining physician 
concluded that there was no apparent economic inadaptability 
as a result of the veteran's headaches.  A brief neurological 
examination was reported as "normal."  The impression was 
recurrent headaches by history.  

The evidence shows that the veteran has numerous headaches 
that require him to lie down.  This record can be read as 
demonstrating frequent prostrating attacks approximating the 
criteria for a 30 percent rating under Diagnostic Code 8100.  

While prolonged attacks were reported on the examination 
during service, the evidence since service has not shown the 
attacks to be prolonged.  As he missed no time from work in-
service, has not been employed since retiring from service, 
and the VA examiner concluded that the headaches caused no 
economic inadaptability, the evidence is against a finding 
that the headaches have caused severe economic inadaptability 
at any time since service.

Absent prolonged attacks or severe economic inadaptability, 
the disability does not meet the criteria for a 50 percent 
rating.  The evidence does support the grant of a 30 percent 
rating since the effective date of service connection.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

PSB

By a January 2003 rating action, the RO granted service 
connection for PSB, and assigned an initial noncompensable 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7813 (2006).  The RO based their determination on a November 
2002 VA examination report, containing a VA physician's 
description of the veteran's PSB as "minimal." 

Under the criteria for Diagnostic Code 7813, dermatophytosis 
(ringworm: of body, tinea corporis; of head, tinea capitis; 
of feet, tinea pedis; of beard area, tinea barbae; of nails, 
tinea unguium; of inguinal area (jock itch), tinea cruris) is 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code  7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or as dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  See 38 
C.F.R. § 4.118, Diagnostic Code 7813 (2006).  In this case, 
the veteran's PSB should be rated under dermatitis, as the 
veteran's PSB does not include any medical findings of 
disfigurement or scars.

Under the criteria provided by Diagnostic Code 7806, a 
noncompensable (zero percent) rating is assigned where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy is 
required during the past 12 months.  A 10 percent rating is 
assigned where at least 5 percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  See 38 C.F.R. § 
4.118, DC 7806 (2006).

In considering the aforementioned rating criteria, the Board 
finds that an initial compensable evaluation is not warranted 
for the service-connected PSB.  In reaching the foregoing 
determination, a VA physician described the veteran's PSB 
"minimal" in November 2002.  Upon evaluation by VA in March 
2006, the VA examiner specifically indicated there were no 
scars, cysts or inflamed hair follicles present.  There was 
no hyper-or hypopigmentation, induration, inflexibility, or 
limitation of function.  The VA examiner entered a diagnosis 
of prior pseudofolliculitis by history, with no current 
evidence of current activity was entered.  

Thus, as there is no evidence that the service-connected PSD 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, for a total duration of less 
than six weeks during the past 12-month period, the veteran 
is not entitled to an initial compensable evaluation for his 
service-connected PSB.

IV.  Fenderson Considerations

Since these claims deal with ratings assigned following the 
original claims for service connection, consideration has 
been given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  The Board finds that the evaluations initially 
assigned reflect the highest level of disability caused by 
the veteran's service-connected disabilities on appeal since 
the date following the veteran's separation from military 
service, March 1, 2003.

V.  Extraschedular Considerations

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The disabilities at issue have 
not required any periods of hospitalization since the 
effective dates of service connection, nor have they caused 
the veteran to lose time from work.  Because he has not 
worked since the effective dates of service connection, they 
could not cause interference with employment.  Therefore, 
referral for consideration of extraschedular evaluations is 
not warranted.  38 C.F.R. § 3.321(b)(1).










							(CONTINUED ON NEXT PAGE)
ORDER

An initial (compensable) evaluation for low back strain is 
denied. 

An initial 10 percent rating for a right knee disability is 
granted, effective March 1, 2003. 

An initial (compensable) evaluation for residuals of a 
fracture of the right middle finger is denied. 

An initial evaluation in excess of 10 percent for right hip 
trochanteric bursitis is denied. 

An initial (compensable) evaluation for cubital tunnel 
syndrome of the right elbow is denied. 

An initial 10 percent evaluation is granted for cubital 
tunnel syndrome of the left elbow, effective March 1, 2003. 

An initial 30 percent evaluation is granted for cluster 
headaches, effective March 1, 2006. 

An initial (compensable) evaluation for pseudofolliculitis 
barbae is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


